Citation Nr: 1645384	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  06-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from December 1976 to October 1989 and March 2003 to April 2004 with additional service in the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in June 2010 and April 2014, when it was remanded for additional development. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In August 2014, the Board remanded the matter for additional development, notably determining whether any currently diagnosed back disability was caused or aggravated by the service-connected diabetes mellitus type 2 or gouty arthritis of the big toe.  Although a VA examination was conducted, the examiner only provided an opinion as to whether the 1998 episode of low back strain was caused by the service-connected disabilities.  There is no opinion addressing aggravation of the low back strain or concerning whether the previously diagnosed arthritis is secondary to the service connected disabilities.  Additionally, the Board finds the record ambiguous as to whether the Veteran had a current disability of low back strain.  

Therefore, remand is required.  In this regard, the Board notes that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.  

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim. All pertinent evidence of record must be made available to and reviewed by the physician. Any indicated studies should be performed.

With respect to each low back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is otherwise etiologically related to the Veteran's active service, was caused by service-connected disability or disabilities, or was aggravated by service connected disability or disabilities.  The examiner should clarify whether the Veteran currently has, or has had, low back strain during the period of the claim.  

The rationale for the opinions must be provided, with discussion of the evidence of injury during service, the December 2005 determination that it was, "not likely that [the Veteran] would be able to attribute his current back symptoms solely to the 1985 or 1998 incidents since there was no definitive pathology identified at those times," the  July 2010 VHA medical opinion, and the November 2014 VA examination report.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before recertifying the appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




